Citation Nr: 0205285	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-47 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
traumatic encephalopathy.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of scars to the right side of the face.  

3.  Entitlement to a compensable rating for sinusitis and 
tonsillitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to March 
1953.  

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to increased 
evaluation for the disabilities at issue as reported on the 
title page.

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1997, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The veteran is shown to have chronic headaches, but they 
are not shown to be completely prostrating or prolonged in 
nature, or productive of severe economic inadaptability.  

2.  Residuals of the right sided facial scars include 
tenderness, but severe disfigurement is not shown.  

3.  Manifestations of sinusitis have not been clinically 
demonstrated since 1994, and manifestations of tonsillitis 
are not shown.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for traumatic encephalopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, Diagnostic Codes (DC) 8100 (2001).  

2. The criteria for an evaluation in excess of 10 percent for 
residuals of scars on the right side of the face have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, DCs 7800, 7804(2001).  

3.  The criteria for a compensable evaluation for sinusitis 
and tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, DC 6513, 
effective prior to and after October 7, 1996 (1996 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was treated in October 1951 after receiving 
shrapnel to the face from a grenade explosion.  Subsequently 
dated records reflect that this injury resulted in post-
traumatic encephalopathy and headaches.  Foreign bodies were 
noted in the right frontal lobe area.  

The postoperative scar was described as  4 mm x 8 cm on the 
right linear side of the face.  In August 1952, this scar was 
described as treated and improved and "only mildly 
disfiguring."  The SMRs also reflect that the veteran was 
treated for chronic purulent maxillary sinusitis and 
tonsillitis.  

In April 1953 the RO established service connection for 
traumatic encephalopathy, and assigned a convalescence rating 
of 50 percent.  Service connection for the postoperative 
right facial scar and for sinusitis and tonsillitis was also 
established.  Noncompensable ratings were assigned.  

In September 1953 the RO assigned a 30 percent rating for 
headaches, effective the date following his convalescence 
rating.  A 10 percent rating was awarded for a facial scar.  
The noncompensable rating for sinusitis and tonsillitis was 
confirmed.  These determinations were primarily based on 
postservice VA examination of August 1953 which showed that 
the veteran continued to have headaches and that he was 
sensitive to heat and personality changes.  The scars on his 
right forehead and brow were described as well-healed, 
nonsymptomatic, and slightly disfiguring.  Respiratory 
examination was normal.  

Upon VA examination in December 1977 the veteran reported 
recurrent headaches which he described as bitemporal and 
generalized.  The examiner noted that the facial scars were 
moderately disfiguring.  One scar resulted from the entrance 
of the grenade fragment while the other two resulted from 
surgical procedures to remove the shrapnel.  The veteran also 
reported that he had some soreness in the frontal area in the 
maxillary area bilaterally.  

Examination of the face showed a small scar measuring 
approximately 3 cm. in length on the right cheek beneath the 
zygoma.  This scar was nontender and nonadherent.  There was 
another scar extending from the forehead on the right down to 
the lateral border of the right eyebrow.  This scar was 
nontender and nonadherent and measured approximately 5 to 6 
cm. in length.  

There was another linear scar extending from the right 
preauricular area down to just beneath the angle of the jaw 
on the right.  This scar measured approximately 10 cm. in 
length.  It was nontender and nonadherent.  The examiner 
noted that the scars were not particularly noticeable on 
first glance.  Facial expression was normal without facial 
weakness.  

Following neurological evaluation, the examiner noted that 
there were no objective findings on which to predicate a 
diagnosis of traumatic encephalopathy.  The determination was 
psychophysiological musculoskeletal reaction with headaches 
and hypochondriacal tendencies.  

The veteran's previously determined disability ratings were 
affirmed on rating action in February 1978.  

Subsequently added to the record were private and VA 
treatment records dated from 1977 through the present day.  
These records show treatment for the service-connected 
disabilities to include for sinus complaints in July 1994.  
At that time, the veteran reported a cough, sinus drainage, 
and sneezing.  The VA examiner's diagnostic impression was 
fly syndrome and viral upper respiratory infection.  
Medication was prescribed.  Sinus X-rays were negative.  

VA report in October 1994 indicated that the appellant had a 
history of head trauma with extensive facial surgery and 
reconstruction.  The veteran complained of right temple 
tenderness posterior to the scar.  Complaint or treatment of 
his facial scars was not indicated.  

In October 1995 the VA physician diagnosed headaches possibly 
related to elevated blood pressure.  Medication was 
prescribed.  In April 1996, no complaints of headaches were 
recorded, and the veteran was advised to continue with his 
present medication.  He was seen in May 1996 in the Neurology 
clinic.  At that time, a history or chronic headaches since 
the inservice head injury was noted.  The examiner noted that 
the veteran had chronic daily headaches, but it was reported 
that he had no weakness, double vision, blindness, or 
paresthesias.  The veteran was described as alert and 
oriented times four, with no speech problems, no problems 
with recall, or other associated problems on mental status 
evaluation.  Tegretol was prescribed, and he was advised to 
continue taking Tylenol.  

This appeal ensued following a July 1996 rating determination 
which confirmed and continued the previously assigned 
disability ratings.  


Subsequently added to the record were additional treatment 
records to include  VA records from November 1996, at which 
time it was noted that his headaches were improved.  

At a February 1997 personal hearing, the veteran reported 
daily headaches which he felt had in increased in severity.  
He took medication for his headaches.  He occasionally felt 
dizzy when standing when he had a headache.  He had too lie 
down on occasion due to the severity of his pain.  He said 
that his jaw hurt as a result of his facial scars.  This 
particularly caused him pain when he was putting in his 
dentures.  He said that he took medication for his sinusitis 
on a regular basis.  He had a cold and sore throat at the 
time of this hearing.  

VA nose and throat examination in March 1997 reflects that 
the veteran had some degree of organic brain syndrome as a 
result of his inservice injury.  Chronic headaches secondary 
to this trauma was noted.  VA psychological evaluation did 
not show signs of organicity.  Additionally, he had a post 
nasal drainage in his throat causing pharyngitis.  His 
chronic maxillary sinusitis and frontal sinusitis was 
described as possibly secondary to head trauma.  

A March 1997 VA examination of the veteran's scars 
demonstrated a residual scar on the right forehead measuring 
5 cm., a residual scar along the right mandible adjacent to 
the right ear measuring 8 cm., and small punctate scar 
measuring 1 cm. over the right cheek or zygoma.  The scars 
were fairly well-faded with no hypertrophy or tenderness.  

VA oral surgery examination report in March 1997 reflects 
that the veteran associated his facial scars with complaints 
in the jaw area.  Examination, however, revealed no 
abnormality in the jaw.  


Subsequently dated private and VA records show that the 
veteran continues to suffer from headaches.  In January 2000, 
a VA examiner noted that tension headaches was the likely 
diagnosis.  The veteran's chronic headaches that were 
secondary to his inservice head injury were described as not 
incapacitating.  

A private examiner noted that the veteran had mild sinus 
symptoms in June 2000.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Significantly, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue as in the issues on appeal, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrants a maximum 50 percent schedular 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over last several 
months, a 30 percent schedular evaluation is warranted.  A 10 
percent evaluation is warranted with characteristic 
prostrating attacks averaging one in 3 months over last 
several months.  With less frequent attacks, a noncompensable 
rating is warranted.  38 C.F.R. § 4.124a, DC 8100.  

Under DCs 7800 through 7805, scars are rated according to the 
location, type, characteristics, or, if none of the specific 
criteria apply, according to limitation of function of the 
affected part.

DC 7800 pertains to scars located on the head, face, or neck.  
The veteran's service-connected scars are in the facial area.  
Under the applicable code a noncompensable rating 
contemplates disfiguring scars of the head, face, and neck, 
which are no more than slightly disfiguring.  A 10 percent 
rating requires a moderately disfiguring scar.  A 30 percent 
rating requires a severely disfiguring scar, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating requires a scar that 
results in complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  

Under DC 7804, a 10 percent disability rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  DC 7803 provides a 10 percent disability 
rating for superficial scars that are poorly nourished with 
repeated ulceration.  (Note:  The veteran is already in 
receipt of the maximum rating pursuant to this code.)  

DCs 7801 and 7802 pertain to scars that result from burns.  
(Note:  The appellant's scars resulted from a grenade 
fragment wound, and these DCs are not for application in this 
case.)  

DC 7805, evaluates scars based on limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2001).

The veteran is currently evaluated as zero percent disabled 
for maxillary sinusitis and tonsillitis under DC 6513.  This 
rating has been in effect since 1953 when service connection 
was initially established.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating diseases of the nose and throat.  The 
amendment became effective October 7, 1996. See 61 Fed. Reg. 
46720 through 46731 (September 5, 1996).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
more favorable to his claim, if indeed one is more favorable 
than the other.  See also VAOPGCPREC 3-2000 (May 30, 2000).

The RO considered the old regulations in the July 1996 rating 
decision, and the September 1996 statement of the case 
provided notice of the old regulations to the veteran and his 
representative.  

The RO then considered the new regulations in subsequent 
rating determinations, as indicated in a June 1997 
supplemental statement of the case which provided notice of 
the new regulations to the veteran and his representative.  
Since the veteran and his representative have had an 
opportunity to submit evidence and argument related to both 
regulations, this Board decision is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a noncompensable disability rating was 
provided for sinusitis with x-ray manifestations only and 
mild or occasional symptoms.  A 10 percent disability rating 
was warranted where the sinusitis was of moderate severity 
with discharge or crusting or scabbing and infrequent 
headaches.  A 30 percent disability rating was warranted 
where the sinusitis was of severe severity with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent disability rating was warranted for post-operative 
sinusitis following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, DCs 
6510 through 6514 (1996).

Under the rating criteria for nose disorders in effect from 
October 7, 1996, the general rating criteria for sinusitis 
provides a noncompensable disability rating for sinusitis 
that is detected by x-ray only.  A 10 percent disability 
rating is warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 50 percent disability rating is warranted for sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note to the rating 
criteria states that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DCs 6510 through 6514 (2000).

As to residuals of tonsillitis, prior to September 5, 1996, a 
10 percent evaluation was warranted with moderate symptoms, 
as shown by catarrhal inflammation of cords or mucous 
membrane, and moderate hoarseness.  A 30 percent evaluation, 
the highest under that code, was warranted for severe 
symptoms, as shown by marked pathological changes, such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, DC 6516 (1996).

Effective September 5, 1996, a 10 percent evaluation is 
warranted under that code provision for manifestations that 
include hoarseness, with inflammation of cords or mucous 
membrane.  A 30 percent evaluation, the highest under that 
code, is warranted with hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes of biopsy.  38 U.S.C.A. § 4.97, DC 6516 
(2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of a 

supplemental statement of the case in April 2001 gave the 
veteran notice of the VCAA of 2000, to include the 
information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the new 
regulations pertaining to increased evaluations for the 
disabilities at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's increased 
ratings claims on the merits.

Traumatic Encephalopathy

Traumatic encephalopathy is rated by analogy to migraine 
headaches pursuant to the criteria of DC 8100.  The 30 
percent evaluation assigned for the veteran's headache 
disability has been in effect for many years.  

In this case, after careful review of the record, the Board 
concludes that the headaches more nearly approximate the 
criteria for the current 30 percent rating under DC 8100.  


The pertinent medical evidence shows that his headaches 
disability has continued over the years, but the record 
suggests that it has essentially remained stable over the 
years.  It is noted that in his headaches had improved at the 
time of VA examination in 1996 after prescription of 
Tegretol.  Subsequently dated records show that the veteran 
reports daily headaches, but very frequent completely 
prostrating prolonged attacks productive of severe economic 
inadaptability are not shown.  

Thus, the record reflects that the veteran's headaches are 
"very frequent."  See 38 C.F.R. § 4.124a, DC 8100 (2001).  
However, the headaches must also involve "completely 
prostrating and prolonged attacks" that are "productive of 
severe economic inadaptability" in order for an increased 
rating to be granted.  Id.  Here, the medical evidence does 
not indicate such a severity of symptoms.  The medical 
evidence and the veteran's general descriptions of his 
headaches consistently fail to show that his headaches are 
both completely prostrating and prolonged and the record 
reflects that he has responded to medication.  Moreover, 
there is nothing in the record to show that the veteran's 
headaches are productive of severe economic inadaptability."  
Id.  

Overall, the preponderance of the evidence is negative and 
against the assignment of a disability rating greater than 30 
percent for service-connected traumatic encephalopathy.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for vascular headaches 
resembling migraine headaches.  Gilbert, supra.


Residuals of Scars to the Right Side of the Face

The service-connected residuals of scars to the right side of 
the face were incurred during service as the result of 
shrapnel from a grenade and resulting surgeries to remove 
these metallic fragments.  When examiner by VA in 1953, the 
scars were described as well-healed and nonsymptomatic but 
slightly disfiguring.  

Subsequently dated records provide no objective support for a 
finding that the facial scars have produced any significant 
difficulty for the veteran for many years.  Specifically, the 
objective evidence reflects that the scars were nontender and 
nonadherent in 1977.  The examiner also noted that the scars 
were not particularly noticeable on first glance.  Many years 
later in 1994, the veteran reported right temple tenderness 
posterior to a scar.  In 1997, he reported jaw problems that 
he felt were related to his facial scar.  Examination showed 
that the scars were fairly well-faded and did not exhibit 
hypertrophy or tenderness.  Oral examination showed no 
abnormality of the jaw.  Current treatment records reflect 
treatment for other complaints.  

In the aggregate, the service-connected right sided facial 
scars produce at most no more than slight, if any, 
disfigurement.  Additionally, the scars are well-healed, and 
not shown to result in any exudation or constant itching.  In 
these circumstances, no appropriate basis exists for the 
assignment of a rating in excess of a 20 percent disability 
rating.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.

Sinusitis and Tonsillitis

The record shows that the veteran's sinusitis and tonsillitis 
have been service-connected for many years.  A compensable 
rating has never been in effect.  



While a review of the medical evidence of record shows that 
the veteran occasionally is treated for mild sinus symptoms, 
the criteria for a compensable disability under the 
appropriate old or amended DCs as to sinusitis or tonsillitis 
have not been demonstrated.  

Specifically, manifestations have never been shown to be more 
than mild.  While sinus drainage has been reported, there is 
no report of crusting or scabbing.  One or two incapacitating 
episodes of sinusitis a year requiring antibiotic treatment 
are not indicated.  

Additionally, three to six non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting are not shown.  DCs 6510-6514 (1996 & 2001).  
Catarrhal inflammation of the vocal cords or mucous membrane, 
and hoarseness of any degrees are not demonstrated.  DC 6516 
(1996 & 2001).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected traumatic encephalopathy is denied.  

Entitlement to a rating in excess of 10 percent for service-
connected residuals of scars to the right side of the face is 
denied.  

Entitlement to a compensable rating for service-connected 
sinusitis and tonsillitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

